                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


CROW INDIAN TRIBE; et al.,
                                                      CV 17-89-M-DLC
                   Plaintiffs,
                                                  (Consolidated with Case Nos.
   vs.                                                CV 17-117-M-DLC,
                                                      CV 17-118-M-DLC,
UNITED STATES OF AMERICA; et al.,                     CV 17-119-M-DLC,
                                                      CV 17-123-M-DLC,
                   Federal Defendants,              and CV 18-16-M-DLC)

   and                                                   JUDGMENT

STATE OF WYOMING; et al.,

                   Defendant-Intervenors.


         This action came before the Court for hearing or determination

 on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED, in accordance with the Court’s Order

 entered this date, that final judgment is entered in favor of the Plaintiffs and each

 of the above consolidated cases are closed.

         Dated this 23rd day of October, 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Nicole Stephens
                                  Nicole Stephens, Deputy Clerk
